EXHIBIT 10.1

 
PRIVATEBANCORP, INC.
 
STOCK PURCHASE AGREEMENT
 
Series A Junior Nonvoting Preferred Stock
 
Dated as of June 10, 2008
 
GTCR Fund IX/A, L.P.
GTCR Fund IX/B, L.P.
GTCR Co-Invest III, L.P.
c/o GTCR Golder Rauner II, L.L.C.
6100 Sears Tower
Chicago, Illinois  60606
 
This Stock Purchase Agreement (the “Agreement”) is entered into as of June 10,
2008, by and among PrivateBancorp, Inc., a Delaware corporation (the
“Corporation”), GTCR Fund IX/A, L.P., a Delaware limited partnership, GTCR
Fund IX/B, L.P., a Delaware limited partnership and GTCR Co-Invest III, L.P., a
Delaware limited partnership (each a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS, the Corporation and each of the Purchasers is a party to that certain
Preemptive and Registration Rights Agreement dated as of December 11, 2007 by
and among PrivateBancorp, Inc. and the persons listed as a signatory thereto
(the “Preemptive Rights Agreement”);
 
WHEREAS, the Corporation has entered into a Purchase Agreement dated June 5,
2008, (the “Underwriting Purchase Agreement”), by and among the Corporation,
Keefe, Bruyette & Woods, Inc. and Robert W. Baird & Co. Incorporated as
Representatives of the several Underwriters listed on Schedule I thereto (the
“Underwriters”) providing for the offer and sale of 4,000,000 shares of the
Corporation’s common stock (the “Firm Securities”) to the Underwriters in an
underwritten public offering (the “Public Offering”);
 
WHEREAS, pursuant to Section 3.1 of the Preemptive Rights Agreement, if the
Corporation at any time makes a Qualified Equity Offering (as such term is
defined in the Preemptive Rights Agreement), the Purchasers have the right, so
long as the Purchasers and its affiliates collectively own more than five
percent (5%) of the outstanding shares of the Corporation’s common stock, to
acquire from the Corporation for the same price and on the same terms as such
securities are proposed to be offered to others, in the aggregate up to the
amount of New Stock (as such term is defined in the Preemptive Rights Agreement)
required to enable them to maintain their Institutional Investor Percentage
Interest (as such term is defined in the Preemptive Rights Agreement);
 
WHEREAS, pursuant to Section 3.2(a) of the Preemptive Rights Agreement, the
Corporation notified the Purchasers of the proposed Public Offering and of the
execution of the Underwriting Agreement by it and the Underwriters and the
pricing terms of the sale of the shares of the Corporation’s common stock to the
Underwriters in the Public Offering;
 
 

--------------------------------------------------------------------------------


 
WHEREAS, pursuant to Section 3.3 of the Preemptive Rights Agreement, the
Purchasers notified the Corporation that they intend to exercise their
preemptive rights under Section 3.1 of the Preemptive Rights Agreement to
purchase the Designated Stock (as such term is defined in the Preemptive Rights
Agreement) with respect to the Firm Securities; and
 
WHEREAS, pursuant to Section 3.3(d) of the Preemptive Rights Agreement, the
Purchasers have exercised their option to purchase shares of the Corporation’s
Series A Junior Nonvoting Preferred Stock (the “Series A Stock”).
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           AUTHORIZATION; SALE AND PURCHASE OF SHARES OF SERIES A STOCK
 
1.1           Authorization of Series A Stock.  The Corporation has duly
authorized the issuance and sale of up to an aggregate of 522.963 additional
shares of its Series A Stock.  A copy of the Certificate of Designations of the
Series A Stock (the “Certificate of Designations”), is attached hereto as
Exhibit A.  A copy of the form of amendment to the Certificate of Designations
(the “Amendment to the Certificate of Designations”) is attached hereto as
Exhibit B.  Pursuant to Section 2 and Section 11 of the Certificate of
Designations, the holders of a majority of the shares of Series A Stock
currently outstanding have approved the Amendment to the Certificate of
Designation increasing the number of shares of Series A Stock.
 
1.2           Sale and Purchase of Series A Stock.  Subject to the terms and
conditions herein provided, the Corporation hereby agrees to sell to the
Purchasers, and the Purchasers agree to purchase from the Corporation, at the
Closing provided for in Section 2 hereof, 522.963 shares of Series A Stock from
the Corporation at a purchase price of $32,640.00 per share of Series A Stock,
for an aggregate purchase price equal to $17,069,512.32.
 
2.           THE CLOSING
 
2.1           Time and Place of the Closing.  Subject to Section 3 hereof,
payment of the purchase price for and delivery of the Series A Stock shall be
made at the offices of Vedder Price P.C., or at such other place or in such
other manner as may be agreed upon by the Corporation and the Purchasers, at
10:00 a.m., Chicago, Illinois time, on June 11, 2008, or at such other time or
date as the Purchasers and the Corporation may mutually determine (such date and
time of payment and delivery being herein called the “Closing Date”).
 
2.2           Delivery of and Payment for the Series A Stock.  At the Closing,
the Corporation shall deliver to each Purchaser certificates evidencing the
shares of Series A Stock, to be purchased by it (as indicated opposite such
Purchaser’s name on Schedule I hereto), dated the Closing Date and bearing
appropriate legends as hereinafter provided for, and registered on the books and
records of the Corporation in such Purchaser’s name, against payment in full at
the Closing of the aggregate purchase price therefor by wire transfer of
immediately available funds for credit to such account as the Corporation shall
direct in writing prior to the Closing Date no later than 9:00 a.m., Chicago,
Illinois time, on the Closing Date.
 
 
2

--------------------------------------------------------------------------------


 
3.           CONDITIONS TO CLOSING
 
3.1           Conditions to the Purchasers’ Obligations.  The obligations of
each Purchaser hereunder are subject to the accuracy, as of the date hereof and
on the Closing Date, of the representations and warranties of the Corporation
contained herein, and to the performance by the Corporation of its obligations
hereunder and to each of the following additional terms and conditions:
 
(a)           The Corporation will have furnished to the Purchasers a
certificate, dated the Closing Date, executed on behalf of the Corporation by
each of the Chairman of the Board, the Chief Executive Officer and President,
and the Chief Financial Officer of the Corporation, stating that:
 
(i)           The representations, warranties and agreements of the Corporation
in Section 4.1 hereof are true and correct as of the Closing Date and the
Corporation has complied with all its agreements contained herein; and
 
(ii)           Such officers have carefully examined the Exchange Act Reports
(as defined in Section 4.1(f) hereof) and, in their opinion, as of their
respective dates (except to the extent superseded by statements in later-filed
documents comprising part of the Exchange Act Reports), and as of the Closing
Date, the Exchange Act Reports do not contain any untrue statement of a material
fact nor omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
 
(b)           From March 31, 2008 to the Closing Date, there shall not have been
any event or series of events, change, occurrence or development or a state of
circumstances or facts (including any events, changes, occurrences,
developments, state of circumstances or facts existing prior to March 31, 2008
but which become known during such period), that, individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect (as defined in Section 4.1(h) hereof).
 
(c)           Any authorizations, consents, commitments, agreements, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by, any federal, state or local court or governmental or regulatory
agency or authority or applicable stock exchange or trading market (any such
court, agency, authority, exchange or market, a “Governmental Authority”)
required for the consummation of the Transactions, as defined herein, (including
without limitation the ability to continue to appoint a director pursuant to
Section 5.3 of the November 26, 2007 Purchase Agreement (as defined in
Section 4.1(s) below) shall have been obtained or filed or shall have occurred
and any such orders shall have become final, non-appealable orders.
 
(d)           Prior to the issuance of the Series A Stock, the Corporation shall
have made any filings, including the Amendment to the Certificate of
Designations, and received any necessary approvals under the General Corporation
Law of the State of Delaware (the “DGCL”) in order to increase the number of
shares of Series A Stock to permit the sale of the shares of
 
 
3

--------------------------------------------------------------------------------


 
Series A Stock to the Purchasers under this Agreement and to provide for the
issuance of shares of Series A Stock to the Purchasers pursuant to this
Agreement.
 
(e)           Vedder Price P.C., counsel to the Corporation, shall have
furnished to the Purchasers its written opinion, addressed to the Purchasers and
dated the Closing Date, substantially to the effect set forth in Exhibit C
hereto.
 
(f)           The Underwriter shall have acquired the Firm Securities in the
Public Offering pursuant to the terms of the Underwriting Purchase Agreement, as
same is in effect on the date hereof.
 
3.2           Conditions to the Corporation’s Obligations.
 
(a)           The obligations of the Corporation hereunder are subject to the
accuracy, as of the date hereof and as of the Closing Date, of the
representations and warranties of each Purchaser contained herein and to the
performance by each Purchaser of its obligations hereunder;
 
(b)           Each of the Purchasers shall have provided its written consent to
the adoption by the Corporation of the Amendment to the Certificate of
Designations; and
 
(c)           The Purchasers shall have received any and all necessary federal,
state, governmental agency and bank regulatory approvals necessary for the
purchase by the Purchasers of the Series A Stock pursuant to this Agreement, and
any and all applicable waiting periods upon which such approvals are conditioned
shall have expired.
 
4.           REPRESENTATIONS AND WARRANTIES
 
4.1           Representations, Warranties and Agreements of the
Corporation.  The Corporation represents and warrants to, and agrees with each
Purchaser that as of the date hereof:
 
(a)           The authorized capital stock of the Corporation consists of
89,000,000 shares of Common Stock, no par value, of which 28,697,921 shares are
outstanding as of the date of this Agreement and 1,000,000 shares of preferred
stock, no par value, of which 1,428.074 shares of Series A Stock are outstanding
as of the date of this Agreement.
 
(b)           Since December 31, 2007, the Corporation and each Subsidiary have
filed all material reports, registrations and statements, together with any
required amendments thereto, that it was required to file with the Federal
Reserve, the Securities and Exchange Commission (the “SEC”), the Office of
Thrift Supervision (the “OTS”), the Federal Deposit Insurance Corporation (the
“FDIC”) and any other applicable federal or state securities or banking
authorities, except where the failure to file any such report, registration or
statement would not reasonably be expected to have a Material Adverse
Effect.  All such reports and statements filed with any such regulatory body or
authority are collectively referred to herein as the “Corporation Reports”.  As
of their respective dates, the Corporation Reports complied as to form in all
material respects with all the rules and regulations promulgated by the Federal
Reserve, the OTS, the FDIC and any other applicable foreign, federal or state
securities or banking authorities, as the case may be.
 
 
4

--------------------------------------------------------------------------------


 
(c)           The records, systems, controls, data and information of the
Corporation and the Subsidiaries are recorded, stored, maintained and operated
under means (including any electronic, mechanical or photographic process,
whether computerized or not) that are under the exclusive ownership and direct
control of the Corporation or the Subsidiaries or their accountants (including
all means of access thereto and therefrom).  The Corporation (i) has implemented
and maintains disclosure controls and procedures (as defined in Rule 13a-15(e)
under the Exchange Act) to ensure that material information relating to the
Corporation, including the Subsidiaries, is made known to the chief executive
officer and the chief financial officer of the Corporation by others within
those entities, and (ii) has disclosed, based on its most recent evaluation
prior to the date hereof, to the Corporation’s outside auditors and the audit
committee of the Corporation’s Board of Directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting (as defined in Rule 13a-15(f) under the
Exchange Act) that are reasonably likely to adversely affect the Corporation’s
ability to record, process, summarize and report financial information and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Corporation’s internal controls
over financial reporting.  As of the date hereof, to the knowledge of the
Corporation, there is no reason that its outside auditors and its chief
executive officer and chief financial officer will not be able to give the
certifications and attestations required pursuant to the rules and regulations
adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, without
qualification, when next due.
 
(d)           Since March 31, 2008, no change has occurred and no circumstances
exist (including any changes, occurrences, circumstances or facts existing prior
to March 31, 2008 but which become known on or after March 31, 2008) that is not
disclosed in the Exchange Act Reports which, individually or in the aggregate,
have had or are reasonably likely to have a Material Adverse Effect.
 
(e)           The Corporation and each Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any governmental entities that are required in order to
carry on their business as presently conducted and that are material to the
business of the Corporation or such Subsidiary, except where the failure to have
such permits, licenses, authorizations, orders and approvals or the failure to
make such filings, applications and registrations would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and all
such permits, licenses, certificates of authority, orders and approvals are in
full force and effect and, to the knowledge of the Corporation, no suspension or
cancellation of any of them is threatened, and all such filings, applications
and registrations are current.
 
(f)           The Corporation has timely filed all documents required to be
filed with the SEC pursuant to Section 13(a) or 15(d) and Section 14(a) of
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  The
Corporation has furnished to each Purchaser or otherwise made available a copy
of each of the following:  (i) the Corporation’s Annual Report on Form 10-K for
the year ended December 31, 2007, as filed with the SEC; (ii) the Corporation’s
proxy statement for its 2008 Annual Meeting of Stockholders held on May 22,
2008, as filed with the SEC; (iii) the Corporation’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2008, as amended, as filed with the
SEC; and (iv) the Corporation’s Current Reports on Form 8-K as filed with the
SEC since January 1, 2008 (items (i) through (iv)
 
 
5

--------------------------------------------------------------------------------


 
collectively, the “Exchange Act Reports”), which Exchange Act Reports include,
among other things, audited consolidated financial statements of the Corporation
for its fiscal years ended December 31, 2006 and 2007, and unaudited interim
financial statements of the Corporation for its fiscal quarter ended March 31,
2008.  As of the date hereof and as of the Closing Date, each of the documents
comprising a part of the Exchange Act Reports did not contain and will not
contain any untrue statement of material fact or omitted to state and will not
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(g)           Based upon the representations and warranties of each Purchaser
contained herein, the Corporation is not required by applicable law or
regulation in connection with the offer, sale and delivery of the Series A Stock
to the Purchasers, in the manner contemplated by this Agreement, to register the
Series A Stock under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities laws.
 
(h)           The Corporation and each of the Corporation’s subsidiaries listed
on Schedule II hereto (collectively the “Subsidiaries”) (i) have been duly
incorporated or organized and are validly existing in good standing under the
laws of their respective jurisdictions of incorporation or organization,
(ii) are duly qualified to do business and are in good standing as foreign
corporations or organizations in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, except where the failure to be so qualified would
not reasonably be expected to result in any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Corporation and its Subsidiaries (taken as a whole),
or which would not reasonably be expected to materially and adversely affect the
assets or properties of the Corporation and its Subsidiaries (taken as a whole),
or which would not reasonably be expected to materially and adversely affect the
Transactions as defined herein (individually or in the aggregate, a “Material
Adverse Effect”, except that the mere filing of any action, claim, suit or order
relating to any actual or threatened litigation involving the Corporation, any
of its Subsidiaries or any of its employees after the date of this Agreement
(rather than the actual facts and circumstances underlying such action, claim,
suit or order) shall not be deemed a “Material Adverse Effect”); and (iii) have
all corporate power and authority necessary to own or hold their respective
properties and to conduct the businesses in which they are currently engaged.
 
(i)           All of the issued shares of capital stock of the Corporation have
been duly and validly authorized and issued, are fully paid and non-assessable
and no such shares were issued in violation of the preemptive or similar rights
of any security holder of the Corporation.  Except as set forth in the
Preemptive Rights Agreement, no person has any preemptive or similar right to
purchase any shares of capital stock of the Corporation.  Except as disclosed in
the Exchange Act Reports and for the 5,524,550 shares of Common Stock reserved
for issuance under existing awards under the Corporation’s equity compensation
or other employee benefit or compensation plans, arrangements, or agreements,
there are no outstanding warrants, options or other rights to subscribe for or
purchase any of the Corporation’s capital stock and no restrictions upon the
voting or transfer of any capital stock of the Corporation pursuant to the
Corporation’s charter or bylaws or any agreement or other instrument to which
the Corporation is a party or by which the Corporation is bound.
 
 
6

--------------------------------------------------------------------------------


 
(j)           The shares of Series A Stock to be issued to the Purchasers
pursuant to the terms of this Agreement have been duly authorized by the
Corporation and, when issued and delivered by the Corporation against payment
therefor in the manner contemplated hereunder, will be validly issued, fully
paid and non-assessable, and, except as set forth in the Preemptive Rights
Agreement, there are no preemptive rights relating to the issuance of the
Series A Stock to be issued to the Purchasers pursuant to this Agreement.
 
(k)           This Agreement has been duly authorized, executed and delivered by
the Corporation and constitutes a valid and legally binding agreement of the
Corporation enforceable against the Corporation in accordance with its terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, and
general equitable principles (whether considered in a proceeding in equity or at
law).  The authorization by the Corporation of this Agreement and the
transactions contemplated thereby is intended to provide the Purchasers with the
relief from Section 16(b) of the Exchange Act provided by Rule 16b-3(d)
thereunder, to the extent necessary.
 
(l)           The execution, delivery and performance of this Agreement, the
issuance and sale of the Series A Stock in the manner contemplated hereby, and
the consummation of the transactions contemplated herein (collectively, the
“Transactions”), will not violate any of the provisions of the Certificate of
Incorporation, including the Certificate of Designations and the Amendment to
the Certificate of Designations, or By-laws of the Corporation; and no consent,
approval, authorization or order of, or filing or registration with any such
person (including, without limitation, any such court or governmental agency or
body) is required for the consummation of the Transactions by the Corporation,
except such as may be required under state securities laws or Regulation D under
the Securities Act or as required under the DGCL.
 
(m)           The audited consolidated financial statements (including the
related notes) included in the Corporation’s Annual Report on Form 10-K for the
year ended December 31, 2007 and in the reports filed by the Corporation with
the Federal Reserve, present fairly, in all material respects, the financial
condition and results of operations of the Corporation and its subsidiaries, at
the dates and for the periods indicated, and have been prepared in conformity
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods involved.
 
(n)           Except as disclosed in the Exchange Act Reports, there is no
action, suit or proceeding before or by any court or governmental agency or body
or any labor dispute now pending or, to the knowledge of the Corporation,
threatened against the Corporation or any of its Subsidiaries, which would
reasonably be expected to have a Material Adverse Effect.  To the best knowledge
of the Corporation, all pending legal, arbitral or governmental proceedings or
investigations to which the Corporation or any of its Subsidiaries are a party
or have been threatened, or of which any of their assets or properties is the
subject which are not described in the Exchange Act Reports, including ordinary
routine litigation incidental to the business of the Corporation or any of its
Subsidiaries, are, considered in the aggregate, not material to the Corporation
and its Subsidiaries.
 
 
7

--------------------------------------------------------------------------------


 
(o)           No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal restraint or prohibition preventing the consummation of the Transactions
is in effect.
 
(p)           Since December 31, 2007, neither the Corporation nor any
Subsidiary has engaged in conduct that it knew to be a violation of any
applicable law or contractual obligation relating to the recruitment, hiring,
extension of offers of employment, retention or solicitation of any current
employee of the Corporation or any Subsidiary.
 
(q)           No broker’s, finder’s, investment banker’s or similar fee or
commission has been paid or will be payable by the Corporation with respect to,
or for any services rendered to the Corporation ancillary to, the offer, issue
and sale of the Series A Stock contemplated by this Agreement.
 
(r)           Neither the Corporation nor, to the best of its knowledge, anyone
acting on its behalf has offered the Series A Stock to, or solicited any offer
to buy any Series A Stock from, or otherwise approached or negotiated in respect
thereof with, any person through any “general solicitation” or “general
advertising” (as such terms are used in Rule 502(c) of the Securities
Act).  Neither the Corporation nor, to the best of its knowledge, anyone acting
on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Series A Stock to the registration requirements of
Section 5 of the Securities Act.
 
(s)           Each of the Preemptive Rights Agreement and that certain Stock
Purchase Agreement, dated as of November 26, 2007 (the “November 26, 2007
Purchase Agreement”), among the Corporation, the Purchasers and certain other
stockholders of the Corporation identified therein, is in full force and effect
and has not been modified. The Corporation is in compliance in all material
respects with the terms of the Preemptive Rights Agreement and the November 26,
2007 Purchase Agreement.  The representations and warranties of the Corporation
in the Underwriting Purchase Agreement are true and correct in all material
respects.
 
4.2           Representations and Warranties and Agreements of the
Purchasers.  Each Purchaser named on Schedule I, severally and not jointly,
represents and warrants to, and agrees with the Corporation that, as of the date
hereof:
 
(a)           Such Purchaser has full power and authority to enter into this
Agreement and this Agreement constitutes a valid and legally binding obligation
of such Purchaser, enforceable against such Purchaser in accordance with its
terms, subject to the effects of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditor’s rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).
 
(b)           Each Purchaser represents that:  (i) it is duly organized, validly
existing and in good standing in its jurisdiction of incorporation or
organization and has all the requisite power and authority to purchase the
shares of Series A Stock as provided herein; (ii) it is not an “investment
company”, as that term is defined in the Investment Company Act of 1940 or the
rules and regulations promulgated thereunder; (iii) such investment does not
result in any violation of, or conflict with, any term or provision of the
charter, bylaws or other organizational
 
 
8

--------------------------------------------------------------------------------


 
document of the Purchaser or any other instrument or agreement to which the
Purchaser is a party or by which it is bound; and (iv) such investment has been
duly authorized by all necessary action on behalf of the Purchaser.
 
(c)           If the Purchaser is purchasing shares of Series A Stock pursuant
to this Agreement in a representative or fiduciary capacity, the representations
and warranties contained herein (and in any other written statement or document
delivered to the Corporation in connection herewith) shall be deemed to have
been made on behalf of the person or persons for whom such shares of Series A
Stock is being purchased.
 
(d)           The Purchaser and the person signing this Agreement on its behalf
hereby represent and warrant that the information contained in this Agreement is
true and correct with respect to such stockholders or partners (and if any such
stockholder or partner is itself a corporation or a partnership, with respect to
all persons having an interest in such corporation or partnership, whether
directly or indirectly) and that the Purchaser and the person signing this
Agreement have made due inquiry to determine the truthfulness and accuracy of
such information.
 
(e)           Such Purchaser is purchasing the shares of Series A Stock for
Purchaser’s own account and not with a view to or for sale in connection with
any distribution thereof in a transaction that would violate or cause a
violation of the Securities Act or the securities laws of any state or any other
applicable jurisdiction.  The Purchaser has not been organized solely for the
purpose of acquiring the Series A Stock.
 
(f)           Such Purchaser is an “institutional accredited investor” as
defined in Rule 501 promulgated under the Securities Act and understands and
agrees that the offer and sale of the shares of Series A Stock hereunder have
not been registered under the Securities Act or any state securities law in
reliance on the availability of an exemption from such registration requirements
based on the accuracy of the Purchaser’s representations in this Section 4.2.
 
(g)           In the normal course of such Purchaser’s business or affairs,
Purchaser invests in or purchases securities similar to the Series A Stock and
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of purchasing the Series A Stock.
 
(h)           Purchaser understands that the Exchange Act Reports contain
certain “forward-looking” information regarding the Corporation and its
business, and that the Corporation’s ability to predict results or the actual
effect of future plans or strategies is inherently uncertain, and undue reliance
should not be placed on such statements, and Purchaser is not relying on such
“forward-looking” information in deciding to purchase shares of Series A Stock
pursuant to this Agreement.  Purchaser has had access to such financial and
other information concerning the Corporation and its Subsidiaries as Purchaser
deemed necessary or desirable in making a decision to purchase the Series A
Stock pursuant to this Agreement, including an opportunity to ask questions and
receive answers from officers of the Corporation and to obtain additional
information (to the extent the Corporation possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to Purchaser or to which Purchaser had
access.
 
 
9

--------------------------------------------------------------------------------


 
(i)           Such Purchaser is not relying on the Corporation or any of its
affiliates with respect to an analysis or consideration of the terms of or
economic considerations relating to an investment in the Series A Stock.  In
regard to such considerations and analysis, the Purchaser has relied on the
advice of, or has consulted with, only his, her or its own advisors, other than
those advisors of the undersigned affiliated with the Corporation or any of its
affiliates.
 
(j)           Such Purchaser acknowledges and is aware that there are
substantial restrictions on the transferability of the Series A
Stock.  Purchaser understands that the shares of Series A Stock have not been
registered under the Securities Act and are “restricted securities” within the
meaning of Rule 144 and may not be sold, transferred, or otherwise disposed of
without registration under the Securities Act or an exemption
therefrom.  Furthermore, Purchaser acknowledges that each certificate evidencing
the shares of Series A Stock purchased hereunder will bear a legend to the
effect set forth below, and each Purchaser covenants that, except to the extent
such restrictions are waived by the Corporation, such Purchaser shall not
transfer the shares represented by any such certificate without complying with
the restrictions on transfer described in the legend endorsed on such
certificate:
 
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE CORPORATION
AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Purchaser understands that the shares of Series A Stock will not be and except
as provided in the Section 5.7 below and the Preemptive Rights Agreement,
Purchaser has no right to require that the Series A Stock be, registered under
the Securities Act.
 
If any shares of Series A Stock become eligible for sale without registration
under the Securities Act and without limitation as to amount pursuant to
Rule 144 or any similar or successor provision, the Corporation shall, upon the
request of the holder of such shares of Series A Stock acquired pursuant to this
Agreement, remove the legend set forth in Section 4.2(j) from the certificates
for such shares.  In addition, if in connection with any transfer a holder of
the shares of Series A Stock pursuant to this Agreement delivers to the
Corporation an opinion of counsel which (to the Corporation’s reasonable
satisfaction) is knowledgeable in securities law matters to the effect that no
subsequent transfer of shares shall require registration under the Securities
Act, then the Corporation promptly upon such contemplated transfer shall deliver
new certificates for such shares which do not bear the Securities Act legend set
forth in Section 4.2(j).
 
(k)           Each Purchaser represents and warrants that no authorization,
approval, consent, filing or registration with any federal Governmental
Authority, or to the actual knowledge of the Purchaser any other Governmental
Authority, is necessary in order to consummate the Transactions at the Closing
Date.
 
 
10

--------------------------------------------------------------------------------


 
5.           ADDITIONAL AGREEMENTS
 
5.1           Availability of Information.  The Corporation agrees to use its
best efforts to timely file all periodic reports required under Sections 13(a),
15(d) and 14(a) of the Exchange Act and to maintain the listing of its common
stock on the Nasdaq Global Select Market, the New York Stock Exchange or other
similar stock exchange for a period of at least three years following the
Closing Date.
 
5.2           Publicity.  Purchaser acknowledges that the Corporation will
publicly announce the entering into this Agreement and the completion of the
Transactions as soon as practicable following the date hereof and in any event
not later than the fourth business day after the Closing Date, and Purchaser
hereby agrees that the Corporation may specifically name Purchaser as one of the
Purchasers of the Series A Stock, in this offering in any such announcement and
in any public disclosure regarding the Transactions thereafter, provided,
however, that prior to making any such disclosure, the Corporation will provide
the Purchasers a reasonable period of time (but not more than three business
days) to review and provide input with respect to such disclosure which the
Corporation may, in its reasonable discretion, consider including in such
announcement and/or disclosure.
 
5.3           Directorship.  Notwithstanding any provision in the November 26,
2007 Purchase Agreement, including the last proviso in Section 5.3(a) of the
November 26, 2007 Purchase Agreement, the Purchasers shall remain entitled to
all rights to designate and appoint a Board Representative (as defined in the
November 26, 2007 Purchase Agreement) so long as the Purchasers and their
affiliates hold, directly or indirectly, at least 1,741,553 shares of the
Corporation’s common stock (assuming conversion of all Series A Stock)
(appropriately adjusted to reflect any stock splits, stock dividends,
subdivisions, reverse splits and similar events).
 
5.4           Indemnification of the Corporation.  Purchaser acknowledges that
he, she or it understands the meaning and legal consequences of the
representations and warranties contained in Section 4.2 hereof, and hereby
agrees to indemnify and hold harmless the Corporation and its Subsidiaries, and
each of its and its Subsidiaries’ directors, officers, employees, agents and
affiliates, from and against any and all loss, damage or liability due to or
arising out of a breach of any representation or warranty of the Purchaser
contained in Section 4.2 of this Agreement.
 
5.5           Confidentiality; Confidentiality and Standstill Agreement;
Additional Standstill Commitment.  For so long as a Purchaser owns any shares of
Series A Stock, the Purchaser agrees and agrees to cause its Representatives (as
defined below) (to the extent such Representatives are provided any such
confidential information by the Corporation or Purchaser), to keep confidential
any information obtained from the Corporation, except to the extent that such
information can be shown to have been (i) previously known on a non-confidential
basis by such Purchaser or its Representatives (as hereinafter defined), (ii) in
the public domain through no fault of such Purchaser or its Representatives or
(iii) later acquired by such Purchaser from sources other than the Corporation
or any of its Subsidiaries not known by such Purchaser or its Representatives,
as applicable, to be bound by any confidentiality obligation; provided that a
Purchaser may disclose such information if required by judicial or
administrative process or by other requirements of law or national stock
exchange, subject to
 
 
11

--------------------------------------------------------------------------------


 
compliance with the following sentence.  In the event any Purchaser pursuant to
this Agreement or anyone to whom any of them transmit confidential information
is requested or required (by oral questions, interrogatories, requests for
information or documents, subpoenas, civil investigative demand or similar
process) to disclose any such information, such Purchaser shall (x) provide the
Corporation with prompt notice so that the Corporation may seek a protective
order or other appropriate remedy and/or waive such holder’s compliance with the
provisions of this section, (y) furnish only that portion of such information
that such Purchaser is advised by counsel is legally required and (z) at the
Corporation’s expense and direction, exercise its reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded such
information.  For purposes of this Agreement, “Representative” shall mean, with
respect to any person, any of such person’s officers, directors, employees,
agents, attorneys, accountants, consultants, equity financing partners or
financial advisors or other person associated with, or acting for or on behalf
of, such person.
 
5.6           Certain Covenants.
 
(a)           For so long as the Purchasers or any of its affiliates hold any
shares of Series A Stock, the Corporation shall deliver to the Purchasers and
such affiliates as soon as available, consolidated statements of income and cash
flows of the Corporation and its Subsidiaries for each month and for the period
from the beginning of the fiscal year to the end of such month, and consolidated
balance sheets of the Corporation and its Subsidiaries as of the end of such
fiscal month, setting forth in each case comparisons to the Corporation’s annual
budget and to the corresponding period in the preceding fiscal year, in each
case prepared in accordance with GAAP.
 
(b)           For so long as the Purchasers or any of its affiliates hold any
shares of Series A Stock, the Corporation shall permit the Purchasers and its
affiliates and any of their respective Representatives, upon reasonable notice
and during normal business hours and at such other times as the Purchasers or
its affiliates may reasonably request, to (i) visit and inspect any of the
properties of the Corporation and its Subsidiaries, (ii) examine the corporate
and financial records of the Corporation and its Subsidiaries and make copies
thereof or extracts therefrom and (iii) discuss the affairs, finances and
accounts of any such corporations with the directors, officers and key employees
of the Corporation and its Subsidiaries, and the Corporation shall use its best
efforts to cause the independent accountants of the Corporation and its
Subsidiaries to be available to the Purchasers, their affiliates and their
respective Representatives (at reasonable times and upon reasonable notice);
provided however, that in the case of each of Section 5.6(a) and 5.6(b) hereof,
the Purchasers shall, and shall cause its Representatives to, be bound by the
provisions of Section 5.5.
 
(c)           For so long as any shares of Series A Stock are outstanding, the
Corporation shall maintain sufficient authorized but unissued shares of the
Corporation’s common stock that are reserved for issuance upon conversion of
Series A Stock.
 
(d)           The Corporation hereby acknowledges that the Corporation’s common
stock issued upon conversion of any Series A Stock issued to the Purchasers
would constitute Registerable Securities pursuant to the Preemptive Rights
Agreement.  The Corporation hereby acknowledges and agrees that it will include
all common stock of the Corporation issued upon
 
 
12

--------------------------------------------------------------------------------


 
conversion of the Series A Stock issued to the Purchasers in any resale
prospectus or prospectus supplement (a “Resale Prospectus”) filed by the
Corporation under its existing automatic shelf registration statement filed on
Form S-3 on May 9, 2008, with respect to the resale of the Registerable
Securities of each Holder (as defined in the Preemptive Rights Agreement)
pursuant to the terms of the Preemptive Rights Agreement to the extent so
requested by the Purchaser and subject to the terms and conditions of the
Preemptive Rights Agreement, which Resale Prospectus the Corporation agrees to
file with the SEC as soon as practicable after the date hereof, and in any event
no later than September 7, 2008.
 
(e)           Notwithstanding any provision in this Agreement, the Corporation
hereby acknowledges and agrees that the Purchasers have not waived any rights
they may have under the Preemptive Rights Agreement to acquire additional shares
of Series A Stock or other capital stock of the Corporation in the event the
Underwriters exercise their option to acquire any Option Securities (as defined
in the Underwriting Purchase Agreement).  In the event any Option Securities are
issued pursuant to the Underwriting Purchase Agreement, the Purchasers shall be
offered additional securities of the Corporation pursuant to Section 3 of the
Preemptive Rights Agreement in connection with such offering and sale.  The
Corporation shall promptly notify the Purchasers upon any exercise of the
Underwriters’ overallotment option under the Underwriting Purchase Agreement.
 
(f)           Subsequent Sales of Common Stock.  The Corporation shall not take
any action or omit to take any action which would cause the Transactions or any
portion thereof to require a vote of the Corporation’s stockholders.
 
6.           MISCELLANEOUS
 
6.1           Survival of Representations and Warranties.  All statements
contained in any officers’ certificates delivered by or on behalf of the
Corporation or any of its Subsidiaries pursuant to this Agreement or in
connection with the Transactions contemplated hereby will be deemed
representations or warranties of the Corporation under this Agreement.  All
representations and warranties contained in this Agreement made by or on behalf
of the Corporation or the Purchasers will survive the execution and delivery of
this Agreement, any investigation at any time made by or on behalf of the
Corporation or the Purchasers, and the sale and purchase of the Series A Stock
under this Agreement, and, except for representations and warranties set forth
in Section 4.1(f), (h), (i), (j), (k), (l), (m), (n), (o), (p), (r) and (s),
which shall survive indefinitely, shall expire on the first anniversary of the
Closing Date.
 
6.2           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by or against the respective
successors and assigns of the parties hereto.
 
6.3           Notices.  All written communications provided for herein are
required to be sent by U.S. Certified Mail or recognized overnight delivery
service (with charges prepaid) and (i) if to a Purchaser, addressed to it at
GTCR Golder Rauner II, L.L.C., 6100 Sears Tower, Chicago, Illinois 60606,
Attention:  Collin E. Roche and John P. Dills, and (ii) if to the Corporation,
addressed to it at PrivateBancorp, Inc., 70 West Madison Street, Suite 900,
Chicago, Illinois 60602, Attention:  Christopher J. Zinski, Esq., or at such
other address as the Corporation or the
 
13

--------------------------------------------------------------------------------


 
Purchaser may have specified to the other party in writing.  Notices under this
Section 6.3 shall be deemed given only when actually received.
 
6.4           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PROVISIONS OF SUCH STATE.
 
6.5           Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original, but all such counterparts
shall together constitute one and the same instrument.
 
6.6           Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 
6.7           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
6.8           Expenses.  Each Purchaser and the Corporation shall bear all
expenses incurred by it in connection with the Agreement and the Transactions
contemplated hereby; provided however, the Corporation shall promptly reimburse
the Purchasers and its affiliates for their actual out-of-pocket costs and
expenses (including, without limitation, attorneys’, accountants’, consultants’
and other advisors’ fees and expenses and any filing fees with respect to any
required regulatory or Government Authority approvals) arising in connection
with this Agreement and the Transactions, which amount shall not exceed
$50,000.00.
 
6.9           Construction.  Each agreement contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
agreement contained herein, so that compliance with any one agreement shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other agreement.  Where any provision herein refers to action to be taken by
any person or entity, or which such person or entity is prohibited from taking,
such provision shall be applicable whether such action is taken directly or
indirectly by such person or entity.
 
[SIGNATURE PAGE FOLLOWS]

 
14

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the agreement between the Corporation and
the Purchaser, please indicate your acceptance in the space provided for that
purpose below.
 



 
Very truly yours,
 
PRIVATEBANCORP, INC.
 
 
By:  /s/Larry D. Richman            
Name:  Larry D. Richman
Title:  President and Chief Executive Officer
 
Confirmed, accepted and agreed.
 
GTCR FUND IX/A, L.P.
 
By:  GTCR Partners IX, L.P., its General Partner
 
        By: GTCR Golder Rauner II, L.L.C., its General Partner
 
By:  /s/Collin Roche                              
Name:  Collin Roche
Title:  Principal
 
 
GTCR FUND IX/B, L.P.
 
By:  GTCR Partners IX, L.P., its General Partner
 
        By: GTCR Golder Rauner II, L.L.C., its General Partner
 
By:  /s/Collin Roche                              
Name:  Collin Roche
Title:  Principal
 
 
GTCR CO-INVEST III, L.P.
 
By:  GTCR Golder Rauner II, L.L.C., its General Partner
 
By:  /s/Collin Roche                              
Name:  Collin Roche
Title:  Principal
 




 
15

--------------------------------------------------------------------------------

 

SCHEDULE I
 
SCHEDULE OF PURCHASERS
 


NAME OF PURCHASER
DOLLAR AMOUNT OF
INVESTMENT
NO. OF SHARES
OF
SERIES A STOCK
 
GTCR FUND IX/A, L.P.
 
$14,536,362.55
445.354
GTCR FUND IX/B, L.P.
 
$2,423,751.26
74.257
GTCR CO-INVEST III, L.P.
 
$109,398.50
3.352
TOTAL
$17,069,512.32
522.963
 
 
 
 
   
 
 
 




 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
LIST OF SUBSIDIARIES
 


Name of Subsidiary
Jurisdiction of Incorporation or Organization
   
The PrivateBank and Trust Company
Illinois
Lodestar Investment Counsel, LLC (80% owned)
Delaware
The PrivateBank Securities, LLC
Delaware
PB Real Estate, LLC
Illinois
The PrivateBank
Federal (OTS)
TrustCo, LLC
Missouri
The PrivateBank
Michigan
The PrivateBank Mortgage Company
Michigan
BBH Financial Advisors, Inc.
Michigan
The PrivateBank
Georgia
The PrivateBank, N.A.
Federal (OCC)
The PrivateBank Mortgage Company, LLC
Illinois
PrivateBancorp Statutory Trust II
Delaware
PrivateBancorp Statutory Trust III
Connecticut
Bloomfield Hills Statutory Trust I
Delaware
PrivateBancorp Capital Trust IV
Delaware

 
 
 
 